department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u t l xxxxxk xxxxxk xxxxx xxxxx xxxxx xxxxxk jan ral legend taxpayer a xxxxx xxxxx employer m - xxxxx xxxxxx plan x xxxxx xxxxx state c _xxxxx xxxxk dear xxxxx this is in response to your ruling_request dated date as supplemented by letters dated date date date date date date and date submitted by your authorized representative concerning issues arising under sec_402 of the internal_revenue_code code with regard to your ruling_request your authorized representative has submitted the following facts and representations employer m a corporation organized under the laws of state c sponsors plan x for the benefit of its employees plan x a of the code and its related trust is tax-exempt under sec_501 of the code plan x was amended and restated effective date to add a cash_or_deferred_arrangement feature coda as described in sec_401 k of the code taxpayer a a former employee of employer m was an active_participant in plan x for years ending in is a qualified_plan under section in the letter dated date your authorized representative references the definitions of normal_retirement_age and early retirement age under plan x section dollar_figure of plan x defines normal_retirement_age as the last day of the month in which the participant attains age provided the participant has completed five xxxxxx page years of vesting service with the employer section dollar_figure of plan x defines early retirement age as age provided the participant has completed ten years of vesting service with the employer taxpayer a separated from the service of employer m in at the time of separation taxpayer a wa sec_52 years old and he had completed at least ten years of vesting service with employer m thus when taxpayer a separated from the service of employer m he satisfied the service requirement of the early_retirement_benefit provisions under plan x but he did not satisfy the age requirement of such it is represented that under section of plan x a participant who terminates employment whether voluntarily or involuntarily for any reason other than attainment of normal_retirement_age attainment of early retirement age disability or death is entitled to his or her benefit but payment of such vested_accrued_benefit will not commence until attainment of normal_retirement_age attainment of early retirement age disability or death occurs when taxpayer a attained age he satisfied the age requirement of the early_retirement_benefit under plan x upon satisfying the age requirement as well as the service requirement for early retirement eligibility under plan x taxpayer a commenced receipt of his early_retirement_benefit in the latter part of the calendar_year in the letter dated date your authorized representative set forth language of section of plan x which states that an eligible_plan participant may elect to receive his or her vested_accrued_benefit either in one lump sum or in annual or more frequent periodic installments of substantially equal amounts taxpayer a elected to receive his early_retirement_benefit from plan x in annual installment payments your authorized representative represents that such payment arrangement is in accordance with conditions set forth in section of plan x and that the annual installment payments to taxpayer a have been determined by a method that is acceptable for purposes of calculating the minimum distributions required under code sec_401 it is represented furthermore that because the method used to distribute taxpayer a's benefit is an acceptable method for calculating the minimum distributions required under code sec_401 payments under such method are considered to be substantially_equal_periodic_payments within the meaning of code sec_72 as set forth in notice_89_25 c b the ruling as initially submitted on behalf of taxpayer a contained three rulings the first of which was whether the series of payments taxpayer a commenced receiving in constitute a series of substantially_equal_periodic_payments under sec_72 of the code in a letter dated date you withdrew your first ruling_request you asked that we issue the remaining rulings based on proposed transactions to take place when taxpayer a has attained xxxxxx page i age upon termination of the annual installment payments the remaining rulings concern whether the proposed distribution from plan x to taxpayer a meets the requirements of a lump sum distribution as defined under code sec_402 in addition to those requirements of an eligible_rollover_distribution under code sec_402 regarding methods of distribution of an early_retirement_benefit under plan x your authorized representative stated further that section a ii of plan x provides that a participant who does elect to receive his or her early_retirement_benefit in annual installment payments may after the commencement of such payments exercise an option to elect a single sum distribution of his or her remaining installments at any time in accordance with procedures established by the administrator your authorized representative confirmed that section a ii would allow taxpayer a upon attainment of age to change the method of distribution by which he receives his early_retirement_benefit from annual installment _ payments to a lump sum payment of the remaining balance in his account with respect to the remaining ruling requests you represent that as of date the balance of taxpayer a’s account in plan x was valued at dollar_figure of this total dollar amount approximately percent of it was invested in employer m common_stock with a value at or near dollar_figure anda - cost_basis of dollar_figure the remaining percentage of the total valued amount was invested in cash or cash equivalents taxpayer a proposes to take a distribution of the entire amount standing to his credit in a lump sum distribution and make a tax free rollover to an eligible_retirement_plan taxpayer a proposes to have plan x distribute directly to him the employer m common_stock and transfer the remaining account balance to an eligible_retirement_plan the purpose of this distribution is to defer taxation on the net_unrealized_appreciation nua attributable to the employer m common_stock distributed from plan x to the extent permitted under sec_402 of the code it is represented that taxpayer a has not received any distributions from plan x since attaining eligibility for early retirement under plan x other than the periodic_payments that commenced in taxpayer a does not participate in any other plan maintained by employer m based on these facts the following rulings have been requested that if on account of taxpayer a attaining age a distribution is made directly to taxpayer a within one taxable_year of all employer m stock credited to taxpayer a’s account under plan x and within the same taxable_year all remaining plan x assets to taxpayer a’s credit other than employer m stock are pursuant to the election by taxpayer a under code sec_402 or code sec_401 rolled over or paid directly in a trustee-to-trustee transfer to an ira then such payouts from plan x may properly be treated in the aggregate as constituting a qualifying lump sum distribution under code sec_402 thus xxxxxx page allowing taxpayer a to receive special tax treatment including the deferral of income_recognition on nua in employer m stock until such time as taxpayer a disposes of the stock that for purposes of the requirements for deferral of income_recognition of nua under code sec_402 without reference to the five year plan participation requirement under code sec_402 taxpayer a on account of attaining age and receiving the distribution of his total account balance in plan x within one taxable_year may make a tax-free_rollover of the assets distributed to him other than’ the employer m stock to an ira without affecting the status of the distribution as a qualifying lump sum distribution under code sec_402 sec_402 of the code provides that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_401 of the code provides that under a qualified coda amounts held by the trust which are attributable to employer contributions made _ pursuant to the employee's election i may not be distributable to participants or other beneficiaries earlier than-- il ill severance_from_employment death or disability an event described in paragraph in the case of a profit-sharing or stock_bonus_plan the attainment of age iv in the case of contributions to a profit-sharing_plan or stock_bonus_plan to which sec_402 applies upon hardship of the employee and ii will not be distributable merely by reason of the completion of a stated period of participation or the lapse of a fixed number of years sec_402 of the code defines a lump sum distribution for purposes of this paragraph as the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee that becomes payable to the recipient-- ll hi iv on account of the employee's death after the employee attains age on account of the employee's separation_from_service or after the employee has become disabled within the meaning of sec_72 from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 or from a plan described in sec_403 xxxxxx page sec_402 of the code provides in pertinent part that for purposes of code sec_402 and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the nua attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code provides that for purposes of subparagraph b nua and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary_of_the_treasury sec_1_402_a_-1 of the income_tax regulations regulations provides that if a distribution from a_trust described in code sec_401 a constitutes a total_distribution of the balance_to_the_credit of an employee then the amount to be excluded from the distributee's income is the entire nua attributable to that part of the total_distribution which consists of securities_of_the_employer_corporation sec_1_402_a_-1 of the regulations defines nua in securities_of_the_employer_corporation as the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust references herein to the term qualified_trust in citations regarding code sec_401 or regarding code sec_402 are references to an employees’ trust described in sec_401 which is exempt from tax under sec_501 references below to the term eligible_plan in citations regarding code sec_401 are references to a plan that is distributing benefits references below to the term eligible_retirement_plan in citations regarding code sec_401 or regarding code sec_402 are references to a plan that is receiving benefits sec_402 of the code provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include -- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more - page a b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee as provided for under code sec_401 k b i iv sec_402 of the code states that an eligible_retirement_plan means-- i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract a qualified_trust iit iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 _ sec_402 of the code provides generally that the sec_402 rollover rule shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_401 of the code provides that a_trust shall not constitute a code sec_401 qualified_trust unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution -- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code refers to sec_402 for the meaning of the term eligible_rollover_distribution as used in sec_401 of the code ‘ sec_402 in turn refers to the code sec_402 definition of eligible_rollover_distribution which is cited herein on page sec_401 of the code provides that a_trust which is part of an eligible_plan shall not constitute a code sec_401 qualified_trust unless the plan of which such trust is a part provides that if-- i a distribution described in clause ii in excess of dollar_figure is made and xxxxxx page i the distributee does not make an election under subparagraph a and does not elect to receive the distribution directly the plan_administrator shall make such transfer to an individual_retirement_plan of a designated trustee or issuer and shall notify the distributee in writing either separately or as part of the notice under code sec_402 that the distribution may be transferred to another individual_retirement_plan sec_401 of the code states that for purposes of clause i the term eligible_plan means a plan which provides that any nonforfeitable accrued_benefit for which the present_value as determined under sec_411 does- not exceed dollar_figure shall be immediately distributed to the participant generally a direct trustee-to-trustee transfer described in sec_401 of the code constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code sec_1_401_a_31_-1 of the regulations question and answer provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee's gross_income under code sec_402 and is exempt from the 20-percent withholding imposed under code sec_3405 sec_1_401_a_31_-1 of the regulations question and answer provides in pertinent part that a direct_rollover is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities in this case taxpayer a has not attained age but has retired and separated from the service of employer m upon attainment of age taxpayer a intends to elect to receive a distribution of the full amount standing to his credit under plan x within one taxable_year shares of employer m's corporation securities will be paid directly to taxpayer a means of a direct_rollover to an ira described under code sec_408 the remaining balance will be distributed by distribution of taxpayer a's entire account balance in the above manner is therefore a lump sum distribution as that term is defined in code sec_402 furthermore neither the code nor the regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under sec_402 for purposes of sec_402 even if a portion of the distribution is either rolled over or directly transferred into an ira accordingly with respect to your ruling requests we conclude as follows as to ruling_request one where on account of taxpayer a attaining age a distribution is made directly to taxpayer a within one taxable_year of all employer m stock credited to taxpayer a’s account under plan x and within the same taxable_year all remaining plan x assets to taxpayer a’s xxxxxx page credit other than employer m stock are pursuant to the election by taxpayer a under code sec_402 or code sec_401 a rolled over or paid directly in a trustee to trustee transfer to an ira then such payouts from plan x may properly be treated in the aggregate as constituting a qualifying lump sum distribution under code sec_402 thus allowing taxpayer a to receive special tax treatment including the deferral of income_recognition on nua in employer m stock until such time as taxpayer a disposes of the stock as to ruling_request two for purposes of the requirements for deferral of- income_recognition of nua under code sec_402 without reference to the five year plan participation requirement under code sec_402 taxpayer a on account of attaining age and receiving the distribution of his total account balance in plan x within one taxable_year may make a tax-free_rollover of the assets distributed to him other than the employer m stock to an ira without affecting the status of the distribution as a qualifying lump sum distribution under code sec_402 these rulings are based on the assumption that plan x is qualified under sec_401 and sec_401 of the code and that its related trust is tax-exempt under sec_501 at all times relevant to this ruling this letter_ruling further assumes that taxpayer a's distributions from plan x were made and will be made in accordance with the terms of plan x this letter_ruling also assumes that the ira as referenced above and as proposed by taxpayer a will meet the requirements of code sec_408 at all times relevant to this ruling this ruling also assumes that no payments other than the series of periodic_payments that commenced in are made to taxpayer a before he attains age this ruling expresses no opinion as to whether the series of periodic_payments made to taxpayer a meet the requirements of notice_89_25 in addition no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable further taxpayer a may not rely on this ruling to the extent the analysis and conclusions are affected by other guidance this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this ruling letter has been sent to your authorized representative i in accordance with the power_of_attorney on file in this office xxx page if you have any questions about this ruling please contact t ep ra t2 sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437 cc
